              Case 2:20-cv-01322-ER Document 19 Filed 06/04/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALVATORE SYLVESTER, ALICIA                                    )
EDWARDS-GUTZMAN,           and EUNICE HILL,                    )
on behalf of themselves, and all others                        )

similarly situated,                                            )
                                                               )
                           Plaintiffs,                         )
                                                               )
         v.                                                    )        Civil Action No. 20-1322
                                                               )
DEPOSITORS INSURANCE COMPANY,                                  )
NATIONWIDE PROPERTY & CASUALTY                                 )
INSURANCE COMPANY,                                             )
and NATIONWIDE MUTUAL INSURANCE                                )
COMPANY                                                        )
                                                               )
                           Defendants.                         )




              DEFENDANTS' MOTION FOR LEA VE TO FILE REPLY IN SUPPORT OF
                MOTION TO DISMISS PLAINTIFFS' CLASS ACTION COMPLAINT

         In compliance with the Court's practices and procedures, Defendants Depositors Insurance


Company,       Nationwide Property & Casualty Insurance Company,                        and Nationwide Mutual

Insurance Company (collectively, "Nationwide Defendants") hereby move                       the Court for leave to

file Defendants' Reply in Support of Motion to Dismiss Plaintiffs' Class Action Complaint (the

"Reply") (attached    as   Exhibit A).1 In support of this Motion, the Nationwide Defendants state:

         l.   On March 26, 2020, the Nationwide Defendants' moved to dismiss Plaintiffs' Class

Action Complaint (ECF No. 10)            on   the   followinggrounds:   (a) without pleading the existence of

any   injury or actual controversy arising from the alleged nonpayment of title and regulatory fees

("Title and Regulatory Fees"), Plaintiffs lack standing            to prosecute   a   claim for breach of contract



1
 Plaintiffs' counsel does not object to Defendants filing this Motion for Leave, per the
Stipulation to Extend Time to Respond to Defendants' Motion to Dismiss filed April 28, 2020
(ECF 14).

                                                           1
               Case 2:20-cv-01322-ER Document 19 Filed 06/04/20 Page 2 of 4




or   declaratory relief; (b) the express language of the Plaintiffs' policies ("Policies") do not require

payment of Title and Regulatory Fees; and (c) Pennsylvania law does not require payment of Title

and Regulatory Fees.

          2.    Plaintiffs filed their response in opposition to the Nationwide Defendants' Motion to

Dismiss    on   May 14, 2020 (ECF No. 16.)

          3.    The Nationwide Defendants' Reply           is   necessary to rebut     issues   and points of law not


previously addressed in         its   initial brief, to highlight deficiencies in Plaintiffs' arguments, and to

distinguish authorityraised in Plaintiffs' opposition brief. Here               are   examples:

                (a) Subsequent to the filing of the Nationwide Defendants' Motion to Dismiss, the
                    N orthem District of Ohio dismissed another putative class action against a different
                    insurer with policy language similar to that in the Policies. See Pieczonka v.
                    Progressive Select Ins. Co., 1:19-cv-02965 (N.D. Ohio), Motion to Dismiss Order
                    dated April 21, 2020 (attached to Reply as Ex. 1).

                (b) The Nationwide Defendants' Reply distinguishes the Pennsylvania cases,
                    repeatedly referenced in Plaintiffs' opposition brief, that involve materially-
                    different policy language, materially-different valuation contexts, and do not
                    address key arguments raised in the Nationwide Defendants' Motion to Dismiss.

                ( c)   Plaintiffs also cite a series of cases from Florida that purportedly support their
                       position, but Plaintiffs omit reference to a recent Florida decision where the court
                       expressly held that title and registration fees were not required to be paid by the
                       insurer. See Schenck v. Windhaven Ins. Co., No. 16-2018-CA-000023 (Fla. 4th Cir.
                       Ct.), Order on Motion to Dismiss dated May 17, 2019 (attached to Reply as Ex. 2).

                (d) The Nationwide Defendants rebut Plaintiffs' argument, raised for the first time in
                    their opposition brief, that assessing Plaintiffs' liability theory is supposedly
                       "premature."

          4.    Granting the reliefrequested by Plaintiffs         is   within the Court's discretion, would be in

the interests of justice, and would not result in prejudice to any party.               See,    e.g., Freeman   v.        Early

Warning Servs., LLC, No. 19-CV-05699, 2020 WL 1151187, at *1 (E.D. Pa. Mar. 9, 2020) (J.

Robreno) (granting motion for leave to file reply in support of motion to dismiss); Collier                          v.    CSX




                                                           2
           Case 2:20-cv-01322-ER Document 19 Filed 06/04/20 Page 3 of 4




Transportation, Inc., No. 2:15-CV-6823, 2016 WL 9185133, at *1 (E.D. Pa. Mar. 23, 2016) (J.

Robreno) (same), affd, 673 F. App'x 192 (3d Cir. 2016).

        WHEREFORE, the Nationwide Defendants respectfullyrequest that the Court grant leave

to file the Reply.




        Respectfullysubmitted this 4th day of June 2020.



                                     Isl Pamela A. Carlos
                                     Pamela A. Carlos
                                     Bennett, Bricklin & Saltzburg LLC
                                     Centre Square, West Tower
                                      1500 Market Street, 32nd Floor
                                     Philadelphia, PA 19102
                                     Telephone: (215) 665-3315
                                     Email: carlos@bbs-law.com

                                     Mark L. Hanover (pro hac vice)
                                     Kathleen V. Kinsella (pro hac vice)
                                     DENTONS US LLP
                                     233 South Wacker Drive
                                     Suite 5900
                                     Chicago, Illinois 60606
                                     Telephone: (312) 876-8000
                                     Email: mark.hanover@dentons.com
                                     kathleen.kinsella@dentons.com

                                     Attorneys for Defendants Depositors Insurance Company,
                                     Nationwide Property & Casualty Insurance Company,
                                     and Nationwide Mutual Insurance Company




                                               3
               Case 2:20-cv-01322-ER Document 19 Filed 06/04/20 Page 4 of 4




                                     CERTIFICATE           OF SERVICE

             I, Pamela A. Carlos, hereby certify that on this 4th day of June 2020, I caused       a   true and

correct copy of the foregoing DEFENDANTS'              MOTION FOR LEAVE TO FILE REPLY IN

SUPPORT OF MOTION                TO DISMISS PLAINTIFFS'              CLASS ACTION COMPLAINT                  to

be    electronicallyfiled with the clerk of the court using the CM/ECF system and         sent   via e-mail to

the   followingattorneys of record:
 Jonathan Shub, Esq.                                       Edmund A. Normand, Esq. (pro hac vice to be
Kevin Laukaitis, Esq.                                      filed)
KOHN, SWIFT & GRAF, P.C.                                   Jacob L. Phillips, Esq. (pro hac vice to be filed)
 1600 Market Street, Suite 2500                            NORMAND PLLC
Philadelphia, PA 19103- 7225                               3165   McCrory Place, Suite   17 5

j shub@kohnswift.com                                       Orlando, FL 32803
klaukaitis@kohnswift.com                                   Ed@NormandPLLC.com

 Scott Edelsberg, Esq. (pro hac vice to be filed)          Andrew J. Shamis, Esq. (pro hac vice to be
 EDELSBERG LAW, PA                                         filed)
 20900 NE 30th A venue, #417                               SHAMIS & GENTILE, P.A.
 A ventura, FL 33180                                       14 NE 1st Ave., Suite 1205

 scott@edelsberglaw.com                                    Miami, FL 33132
 utanski@edelsberglaw.com                                  efilings@shamisgentile.com

 Rachel Dapeer, Esq. (pro hac vice to be      filed)
 DAPEER LAW, P.A.
 300   Biscayne Blvd, #2704
        S.
 Miami, FL 33131
 rachel@dapeer.com




                                                           Isl Pamela A. Carlos
                                                           PAMELA A. CARLOS, ESQUIRE
                                                           An Attorneyfor Defendants
                                                           Depositors Insurance Company,
                                                           Nationwide Property & Casualty
                                                           Insurance Company, and Nationwide
                                                           Mutual Insurance Company




                                                       4
